Case 1:19-cv-00306-RBJ Document 59 Filed 08/28/20 USDC Colorado Page 1 of 22




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                 Judge R. Brooke Jackson

Civil Action No. 19-cv-00306-RBJ

TONY BOYER,

        Plaintiff,

v.

CELERITY SOLUTIONS GROUP, LLC and
DARA TRIBELHORN,

        Defendants.


              ORDER ON PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT



        This matter is before the Court on plaintiff’s motion for summary judgment. ECF No.

48. For the reasons outlined below, plaintiff’s motion is GRANTED in part and DENIED in

part.

                                           I. FACTS

        The parties do not dispute the following facts. Defendant Celerity Solutions Group, LLC

(“Celerity”) is a medical and non-medical transcription service that was formed in 2008. ECF

No. 48 at ¶1. It is located in Parker, CO. ECF No. 51 at 1. Defendant Dara Tribelhorn is the

owner and Chief Executive Officer (“CEO”) of Celerity. ECF No. 51 at 1.

        Plaintiffs in this case are Tony Boyer, Rebecca Bowen, JoAnna Quintana-Davis, Patricia

Nunn, Tiffani Bishop, Lori Morrison, Rebecca Tully, B.J. Whitney, Debra Velovitch, Kaitlin

Jorgensen, and Danielle Harris. Id. at 1; ECF No. 51 at 2.

                                                1
Case 1:19-cv-00306-RBJ Document 59 Filed 08/28/20 USDC Colorado Page 2 of 22




       Defendant Ms. Tribelhorn has worked in the medical transcription industry since 1992

and has over 30 years’ experience in the industry. Ms. Tribelhorn has owned and managed

Celerity since its formation in 2008. ECF No. 51 at 2. Plaintiffs have all worked at Celerity as

Medical Transcriptionists (“MTs”). Id. at 2. Plaintiff Mr. Boyer worked for Celerity from

August 28, 2017 to February 21, 2018. ECF No. 48-7 at 3. Mr. Boyer resigned from Celerity on

February 21, 2018 via email stating in part that his position had “less than minimum wage

compensation.” Id.

       Celerity employs between 50 and 100 MTs. ECF No. 51 at 1. MTs provide medical

transcriptionist services. They are required to review, transcribe, and edit audio files of medical

transcriptions for approximately 50 clients, including hospitals and health systems with whom

Celerity contracts. Id. All MTs work remotely from home, using their own computer, internet

connection, reference materials, foot pedal, transcription player software, and audio file player.

ECF No. 48-1, 18:8–10; ECF No. 48-D at 4. Upon being hired, MTs are subject to a 90-day

probationary period used to ensure “a minimum amount of competence in a new MT.” ECF No.

51-H at ¶¶34–36. Celerity considers MTs “employees from day one” despite this probationary

period. ECF No. 48-1, 76:8.

       MTs at Celerity are paid by a line rate, also known as a piece rate. MTs use a

transcription system to take on jobs and upload completed work. ECF No. 48-1, 16:13–22. The

transcription documents produced by an MT are “counted by bytes [and] divided by 65 to equal

their line count;” then line counts are added together and multiplied by the line rate. The starting

line pay rate is $0.005 to $0.006 for “speech rec editing” and $0.006 to $0.008 for “standard




                                                 2
Case 1:19-cv-00306-RBJ Document 59 Filed 08/28/20 USDC Colorado Page 3 of 22




transcription.” 1 ECF No. 48-4 at 5. MTs and defendants use a software that calculates line

counts automatically for pay purposes. ECF No. 51-H at ¶25.

         MTs are paid on a semi-monthly basis. A spreadsheet that identifies the number of lines

MTs edit or transcribe each day accompanies the pay stubs MTs receive. ECF No. 51-H at ¶28.

The pleadings and briefings indicate that MTs are paid per 65-lines of work, not by hour.

Defendants do not calculate hourly wages for MTs and have not done so at any point over the

last three years. ECF No. 48-1, 34:3–7, 49:20–23; ECF No. 48-5, 23:8–17.

         Though Celerity pays MTs by line rate, not by hour, it does require MTs to record and

report their hours worked. ECF No. 51-H at ¶27. Defendants require MTs to record their hours

for the purpose of calculating State Unemployment Tax Authority (“SUTA” fees) for some states

in which MTs work. ECF No. 51-H at ¶40; ECF No. 48-1, 23:13–24. MTs must record the

hours they work each day on a “Time Entry” page in a proprietary Celerity system. Celerity asks

MTs to record the amount of time it takes, to the nearest quarter hour, to generate their lines of

transcription, less the amount of time they take for personal breaks (such as lunch, laundry,

picking up children, etc.). ECF No. 48-1, 24:4–12. The transcription upload system shows the

supervisor which MT has which job “checked out” at any given time, and whether an MT is

logged into the system. ECF No. 48-1, 19:18–19; ECF No. 51-H at ¶52a. However, it does not

show whether the MT is actively working (e.g. if the MT is actively transcribing or editing).

ECF No. 51-H at ¶52a. MTs report their hours on an “on-your-honor system.” This means that




1
  The Court is not sure whether these rates are accurate or possibly off by a number of 10. They are taken from
defendants’ responses to plaintiffs’ interrogatories. In Exhibit H to defendants reply ECF No. 51, Ms. Tribelhorn
states that plaintiff Mr. Boyer’s pay rate was $0.075 per sixty-five lines transcribed and $0.055 per sixty-five lines
edited. ECF No. 51-H at ¶13.

                                                           3
Case 1:19-cv-00306-RBJ Document 59 Filed 08/28/20 USDC Colorado Page 4 of 22




defendants do not verify the exact number of hours MT worked nor do they oversee how MTs

input their hours. ECF No. 51-H at ¶27.

       Celerity maintains an Associate Handbook that includes an overtime policy. ECF No.

51-E at 10. The “Hours of Work” section of the Handbook states “[a]ny non-exempt Associate

who works in excess of 40 hours in a given work week will be eligible for overtime pay;

however, prior approval for OT must be obtained. Please refer to the CSG Overtime Policy.” Id.

Celerity’s overtime policy is included as Exhibit 8 to ECF No. 48. Defendants do not dispute

that this exhibit is their overtime policy. The policy states that its purpose is “[t]o provide a

uniform policy regarding overtime to Celerity Solutions Group Associations that conforms with

the U.S. Department of Labor guidelines and Fair Labor Standards Act.” ECF No. 48-8 at 1.

Overtime at Celerity is calculated as follows:

       (Total Number of Lines For the Week x Base Rate) ÷ Number of Hours Actually Worked
       = Average Hourly Rate
       Average Hourly Rate + Half of Average Hourly Rate = Overtime Pay Rate
       Overtime Pay Rate x Number of Overtime Hours Worked = Overtime Compensation

The overtime policy provides an example of overtime calculation. The overtime policy also

states “[o]vertime must have prior approval from the Transcription Coordinator.” Id.

       Denise Vadnais is the Transcription Coordinator and Director of Operations at Celerity.

ECF No. 48-1, 9:5–15; ECF No. 48-5, 5:22–23. She supervises all MTs. ECF No. 48-1, 9:20–

22. As the Transcription Coordinator, any request for overtime by an MT would be directed to

Ms. Vadnais. Id.; ECF No. 48-8 at 1. No MT has ever approached Ms. Vadnais with a request

for approval for overtime. ECF No. 48-5, 27:22–28:2, 32:11–16, 35:3–7, 45:15–23, 56:18–22.

Ms. Vadnais states that MTs are not paid overtime because they are paid by the line. ECF No.



                                                  4
Case 1:19-cv-00306-RBJ Document 59 Filed 08/28/20 USDC Colorado Page 5 of 22




48-5, 80:25–81:1. Ms. Tribelhorn similarly confirms that no MT has ever requested overtime

during her operation of Celerity. ECF No. 48-1, 34:11–16, 37:15–17, 64:17–19.

                             II. PROCEDURAL BACKGROUND

       On February 4, 2019 plaintiffs filed this case against Celerity and its CEO, Dara

Tribelhorn, as defendants. ECF No. 1 at 1. Plaintiffs allege that defendants have failed to pay

minimum wage and overtime in violation of the Fair Labor Standards Act (FLSA). Id. at 8–10.

On March 4, 2019 defendants filed an answer denying all claims. ECF No. 9. On May 6, 2019

plaintiffs filed a motion to conditionally certify an FLSA collective (“class”) for this case. ECF

No. 13. Defendants replied opposing this motion on June 18, 2019. ECF No. 19. This Court

denied plaintiffs’ motion as premature on July 23, 2019. ECF No. 24.

       Plaintiffs then filed a motion for summary judgment on all claims on April 24, 2020.

ECF No. 48. Plaintiffs argue in support of their motion that that defendants have failed to raise

any genuine disputes of material fact or to plead any legally or factually valid defenses. Id. at 5–

9, 17–19. On May 22, 2020 defendants filed a response opposing the motion for summary

judgment. ECF No. 51. Plaintiffs in turn filed a reply to defendants’ response on June 9, 2020.

ECF No. 55.

                                 III. STANDARD OF REVIEW

          A court may grant summary judgment if “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).

The moving party has the burden to show that there is an absence of evidence to support the

nonmoving party’s case. See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The

nonmoving party must “designate specific facts showing that there is a genuine issue for trial.”


                                                 5
Case 1:19-cv-00306-RBJ Document 59 Filed 08/28/20 USDC Colorado Page 6 of 22




Id. at 324. A fact is material “if under the substantive law it is essential to the proper disposition

of the claim.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A material fact is genuine if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248. The court will examine the factual record and make reasonable

inferences in the light most favorable to the party opposing summary judgment. See Concrete

Works of Colo., Inc. v. City and Cty. of Denver, 36 F.3d 1513, 1517 (10th Cir. 1994).

                                          IV. ANALYSIS

       A. Application of the FLSA to this case

       The Fair Labor Standards Act (“FLSA”) is a federal law that establishes minimum wage,

overtime pay, recordkeeping, and child labor standards. Under the FLSA an “employer” is

defined as “any person acting directly or indirectly in the interest of an employer in relation to an

employee and includes a public agency, but does not include any labor organization (other than

when acting as an employer) or anyone acting in the capacity of officer or agent of such labor

organization.” 29 U.S.C. § 203(d). The term “employer” is expansive and includes persons or

entities that have “managerial responsibilities” that give the person or entity “substantial control

of the terms and conditions of the work of [its] employees.” Falk v. Brennan, 414 U.S. 190, 195

(1973). An employer is covered by the FLSA if it is an “enterprise engaged in commerce” with

annual gross revenue of $500,000 or greater. 29 U.S.C. § 203(s)(1)(A).

       Plaintiffs allege that defendant Celerity is an employer under the FLSA because it is an

enterprise engaged in commerce, namely the provision of medical transcription services, and it

has annual gross revenue of over $500,000. ECF No. 48 at 10. Plaintiffs also allege Ms. Dara


                                                  6
Case 1:19-cv-00306-RBJ Document 59 Filed 08/28/20 USDC Colorado Page 7 of 22




Tribelhorn is an employer under the FLSA because she exercises “extensive control over,

intimate involvement in, and sole ownership of” Celerity. Id. Defendants do not dispute that

they are employers under the FLSA. Compare ECF No. 51 at 2, with ECF No. 48 at ¶¶3, 5. Ms.

Tribelhorn admitted that Celerity’s annual revenue is in excess of $500,000, and that she is an

owner, member, and CEO of Celerity and has “maintained operational control” over the

company since its inception in 2008. ECF No. 48-1, 62:14–19; ECF No. 51-H at ¶¶3–4. This

Court thus finds there is no genuine dispute that defendants Celerity and Ms. Tribelhorn are

employers covered by the FLSA.

       The FLSA defines “employee” as “any individual employed by an employer”, providing

the individual does not fall under an exemption. 29 U.S.C. § 203(e)(1). Plaintiffs allege they are

non-exempt employees under the FLSA. ECF No. 48 at ¶2. Defendants do not dispute that

plaintiffs are non-exempt, and in fact admit this. Compare ECF No. 51 at 2, with ECF No. 48 at

¶2; see also ECF No. 48-2 at 4; ECF No. 48-1, 42:20–23. This Court thus finds that there is no

genuine dispute that plaintiffs are non-exempt employees covered by the FLSA.

       B. Failure to pay minimum wage

       Under the FLSA “[e]very employer shall pay to each of his employees . . . $7.25 an hour”

as the federal minimum wage. 29 U.S.C. § 206(a)(1)(C). Employers must pay their employees

at least the minimum wage whether they pay their employees by the hour or by some other

method, such as piece rate. 29 C.F.R. § 776.5 (“The Act’s individual employee coverage is not

limited to employees working on an hourly wage. . . whatever the basis on which the workers are

paid, whether it be monthly, weekly, or on a piecework basis, they must receive at least the

equivalent of the minimum hourly rate”) (emphasis added). For employees paid on a piece rate


                                                7
Case 1:19-cv-00306-RBJ Document 59 Filed 08/28/20 USDC Colorado Page 8 of 22




basis “the regular hourly rate of pay is computed by adding together total earnings for the

workweek from piece rates and all other sources . . . [and] then divid[ing] by the number of

hours worked in the week for which such compensation was paid. 29 C.F.R. § 778.111. “Work

not requested but suffered or permitted is work time. . . . [If an] employer knows or has reason to

believe that [a worker] is continuing to work [then] the time is working time.” 29 C.F.R. §

785.11.

       The parties dispute whether defendants paid plaintiffs the minimum wage at all times.

Plaintiffs allege that from January 1, 2016 to July 13, 2019 there were weeks in which plaintiffs’

gross pay divided by hours worked totaled less than the minimum wage. ECF No. 48 at ¶21;

ECF No. 48-6. Plaintiffs’ allegations are based on their calculations derived from certain

Celerity records. Defendants provided these records to plaintiffs during discovery. ECF No. 48-

6; ECF 55-1. These records are broken down by workweek and encompass rows of data for each

plaintiff, including their reported hours, lines worked, and gross pay. Id. Plaintiffs used these

data to calculate hourly wages by week, along with alleged minimum wages and overtime wages

owed. ECF No. 48-9. The Court’s review of these records indicates that, at least according to

these numbers, there do appear to be multiple weeks in which plaintiffs’ hourly wages were less

than $7.25 per hour.

       1. Whether defendants knew or had reason to know plaintiffs’ hourly wages

       Defendants state “the only way that a person could work for Celerity, and not make

minimum wage, is to overreport the hours that they were working on a daily and/or weekly

basis.” ECF No. 51 at 6. Defendants explain that MTs record their hours “not for any purpose

related to payment of wages” but instead for State Unemployment Tax Authority (“SUTA”)


                                                 8
Case 1:19-cv-00306-RBJ Document 59 Filed 08/28/20 USDC Colorado Page 9 of 22




reporting purposes. Id. at 11. As a result, defendants assert that they do not review or verify the

hours that MTs record in Celerity’s system. Id. at 7–8. Defendants effectively argue that they

had no way of knowing plaintiffs’ hourly wages. Defendants do not dispute that they produced

these records. Nor do they argue that these data do not reflect the hours logged by plaintiff MTs

in the fifteen-minute increments required by defendant’s policy. Defendants instead argue these

numbers are estimates that “could never be used to determine actual hours worked, overtime, or

hourly rate of pay” and were “never intended for any purpose under the Fair Labor Standards

Act.” ECF No. 51-H at ¶¶42–44.

       To support their argument that these estimates could lead to time overreporting,

defendants state the following:

       “By way of example, using the method MTs reported their hours, it could appear that
they worked more hours than they did:

           •   Day 1: MT worked 7 hours 53 minutes, rounded to the nearest quarter hour they
               reported 8 hours worked.
           •   Day 2: MT worked 7 hours 53 minutes, rounded to the nearest quarter hour they
               reported 8 hours worked.
           •   Day 3: MT worked 7 hours 53 minutes, rounded to the nearest quarter hour they
               reported 8 hours worked.
           •   Day 4: MT worked 7 hours 53 minutes, rounded to the nearest quarter hour they
               reported 8 hours worked.
           •   Day 5: MT worked 8 hours 8 minutes, rounded to the nearest quarter hour they
               reported 8.25 hours worked.

Pursuant to this calculation, the MT would have recorded 40.25 hours worked that week, or 40
hours, 15 minutes and would be owed overtime pay for .25 hours. But in reality, the MT under
this hypothetical scenario only worked 39 hours 40 minutes, or 20 minutes less than 40 hours in
the week and thus the MT would not be owed overtime. When such estimates of time worked are
extrapolated over time, it could appear that a MT is owed overtime when they actually did not
earn it, or that the MT was not paid minimum wage when they actually were paid above
minimum wage as such calculations of time worked by the plaintiffs are merely estimates, not
statements of actual time worked.” ECF No. 51-H at ¶52a.



                                                 9
Case 1:19-cv-00306-RBJ Document 59 Filed 08/28/20 USDC Colorado Page 10 of 22




        The Court takes defendants’ point. However, these alleged hypothetical overestimates

 are a result of defendants’ own approach for tracking MT hours. The duty to accurately track

 and record employee hours falls on the employer, not the employee. “Every employer subject to

 any provision of this chapter . . . shall make, keep, and preserve such records of the persons

 employed by him and of the wages, hours, and other conditions and practices of employment

 maintained by him.” 29 U.S.C. § 211(c). See also 29 C.F.R. § 516.2(a)(7); Anderson v. Mt.

 Clemens Pottery Co., 328 U.S. 680, 687 (1946) (“. . . it is the employer who has the duty under §

 11(c) of the Act to keep proper records of wages, hours and other conditions and practices of

 employment and who is in position to know and to produce the most probative facts concerning

 the nature and amount of work performed”), superseded by statute on other grounds, Portal to

 Portal Act of 1947, 29 U.S.C. §§ 251–262, as recognized in Integrity Staffing Sols., Inc. v. Busk,

 574 U.S. 27 (2014); Doty v. Elias, 733 F.2d 720, 725 (10th Cir. 1984) (lower court’s conclusions

 on hours employees worked, “although admittedly approximations,” were not clearly erroneous

 where employer did not comply with his duty to keep proper records); Wirtz v. McClure, 333

 F.2d 45, 46 (10th Cir. 1964) (employer required under the Act and regulations to keep records of

 employee daily or weekly hours). If defendants wanted more exact timesheets for their MTs, the

 onus was on defendants to put such a system in place. Defendants may not establish an

 imprecise system for tracking hours, and then turn around and use that system’s imprecision to

 evade their FLSA obligation to ensure they pay their employees minimum wage. Moreover,

 defendants used these hours to fulfill their SUTA fee obligations under state laws. The Court

 thus finds there is no genuine dispute as to whether defendants knew or had reason to know

 plaintiffs’ hourly wages.


                                                 10
Case 1:19-cv-00306-RBJ Document 59 Filed 08/28/20 USDC Colorado Page 11 of 22




           2. Whether defendants failed to pay plaintiffs minimum wage in certain workweeks

           Defendants dispute their failure to pay minimum wage to plaintiffs on the basis that they

 “paid plaintiffs based on their line output” and that this “pay structure was and is consistent with

 industry set best practices for compensation of medical transcriptionists.” ECF No. 51 at 5.

 They argue that “[u]sing this method of payment, a medical transcriptionist will earn far in

 excess of [sic] federal minimum wage.” Id. Defendants also cite U.S. Department of Labor

 statistics indicating that median pay for Medical Transcriptionists exceeds the federal minimum

 wage, and defendants argue they pay plaintiffs in line with those rates. Id. at 6.

           While the Court recognizes that defendants’ payment method may match industry

 standards or best practices, these facts, even if true, are not relevant to this question of fact.

 Matching industry standards or best practices does not bear on whether defendants have violated

 the FLSA. Even if an entire industry were to fail to abide by the federal minimum wage

 guidelines, and a company in the industry follows suit, this would not permit that company to

 escape FLSA liability. Even if defendants’ payment method should permit an MT to earn more

 than the minimum wage, this is irrelevant. Plaintiffs allegations concern whether defendants in

 fact paid these plaintiffs at least the minimum wage for the hours they worked for Celerity. They

 do not concern whether defendants’ general payment approach typically results in a theoretical

 Celerity MT earning at least the minimum wage. Finally, defendants’ citing of national statistics

 on MT pay rates does not counter the data plaintiffs produced on their actual hourly wages

 earned.

           Defendants have alleged nothing suggesting Exhibit 6 of ECF No. 48 is not the most

 accurate accounting of plaintiffs’ weekly hours worked and gross pay provided over the time


                                                    11
Case 1:19-cv-00306-RBJ Document 59 Filed 08/28/20 USDC Colorado Page 12 of 22




 period in question. Ms. Tribelhorn admitted there had never been any issues or disputes

 regarding the accuracy of MTs time reporting. ECF No. 48-1, 30:6–10. Defendants have

 produced no evidence indicating any particular number or entry in their own records is

 inaccurate. Nor have they produced evidence that they use or even have an alternative, more

 accurate approach for tracking MT hours worked. See generally ECF No. 51.

        Defendants have also produced no evidence calling into question the accuracy of

 plaintiffs’ calculations in ECF No. 48 Exhibit 9. They do not allege that plaintiffs’ calculations

 are incorrect. Instead, as discussed above, defendants argue the underlying data on which the

 calculations are based are mere estimates and thus cannot be considered “facts”. ECF No. 51-H

 at ¶52f. The Court is not convinced by this argument. The Court’s cursory review of these

 calculations finds them to be correct and to show multiple weeks in which each plaintiffs’ hourly

 pay was below minimum wage. The Court thus finds there is no genuine dispute as to whether

 defendants failed to pay plaintiffs the minimum wage during certain weeks.

        For the reasons stated above, plaintiff’s motion for summary judgment is GRANTED on

 the issue of defendants’ failure to pay plaintiffs minimum wage.

        C. Failure to pay overtime

        Under the FLSA, “no employer shall employ any of his employees . . . for a workweek

 longer than forty hours unless such employee receives compensation for his employment in

 excess of the hours above specified at a rate not less than one and one-half times the regular rate

 at which he is employed.” 29 U.S.C. § 207(a)(1). For employees paid on a piece-rate basis, “the

 pieceworker is entitled to be paid, in addition to the total weekly earnings at [his] regular rate for

 all hours worked, a sum equivalent to one-half this regular rate of pay multiplied by the number


                                                   12
Case 1:19-cv-00306-RBJ Document 59 Filed 08/28/20 USDC Colorado Page 13 of 22




 of hours worked in excess of 40 in the week.” 29 C.F.R. § 778.111. To prevail on a claim under

 29 U.S.C. § 207(a)(1), a plaintiff-employee must show “that he actually worked overtime in an

 amount that can be established by justifiable and reasonable inference,” and “that the employer

 had actual or constructive knowledge of the overtime.” McGrath v. Cent. Masonry Corp., 276 F.

 App’x 797, 799 (10th Cir. 2008) (citing Davis v. Food Lion, 792 F.2d 1274, 1276 (4th Cir.

 1986)).

           The parties dispute whether defendants failed to pay plaintiffs for overtime in certain

 weeks. Plaintiffs allege that from January 1, 2016 to July 13, 2019 there were weeks in which

 each plaintiff worked more than forty hours per week but were not paid time-and-a-half for those

 additional hours. ECF No. 48 at ¶¶21, 23–33; ECF No. 48-6. For example, plaintiffs point to

 B.J. Whitney’s time records showing one-hundred and fifty weeks during which Whitney

 recorded more than forty hours of work. ECF No. 48 at 14; ECF 48-6 at 15–18. Similar to the

 minimum wage discussion above, plaintiffs’ allegations are based on their calculations derived

 from defendants’ own records. ECF No. 48-6; ECF 55-1. The Court’s review of these records

 similarly indicates that there appear to be multiple weeks in which plaintiffs worked over forty

 hours and were not paid overtime.

           Defendants do not dispute that MTs could earn overtime. See ECF No. 51-E at 10. They

 also do not dispute plaintiffs’ method of calculating overtime as used in ECF No. 48 Exhibit 9.

 In fact, plaintiffs’ method is the one outlined in defendants’ overtime policy. ECF No. 48-8 at 1.

 It is also the method required under FLSA Regulations. 29 C.F.R. § 778.111.

           1. Whether plaintiffs worked overtime




                                                   13
Case 1:19-cv-00306-RBJ Document 59 Filed 08/28/20 USDC Colorado Page 14 of 22




        Defendants dispute that plaintiffs worked overtime. First, defendants argue that plaintiff’s

 motion lacks affidavits or sworn testimony from plaintiffs that they performed work for which

 they were not properly compensated. ECF No. 51 at 7. It is true that plaintiff’s motion for

 summary judgment does not include affidavits or declarations from plaintiffs regarding the

 number of hours they worked per week. See generally ECF No. 48. But plaintiffs need not rely

 only on affidavits or declarations. To support their motion for summary judgment plaintiffs may

 “cit[e] to particular parts of materials in the record, including depositions, documents,

 electronically stored information, affidavits or declarations, stipulations (including those made

 for purposes of the motion only), admissions, interrogatory answers, or other materials.” FED. R.

 CIV. P. 56(c)(1)(A). Plaintiffs rely on records of hours worked that are kept and produced by

 defendants which fall under “electronically stored information” or “other materials.” Defendants

 also point out that the Court may only consider admissible evidence, citing to Gross v. Burggraf

 Const. Co., 53 F.3d 1531, 1541 (10th Cir. 1995). ECF No. 51 at 4. I agree. SeeFED. R. CIV. P.

 56(c)(2). Defendants then state, “arguments of counsel are not evidence and it is simply not

 enough to rely on the arguments or speculation of counsel.” ECF No. 51 at 4. Again, I agree.

 But plaintiffs’ contentions are not solely based on arguments of counsel. They are based on

 defendants’ own hour and wage records, and plaintiffs’ derivative calculations. Defendants do

 not object to the admissibility of either the records or the calculations.

        Second, defendants argue that Celerity could not use hours recorded by MTs to calculate

 overtime because those hours are mere estimates. ECF No. 51-H at ¶¶42–44. As I discussed

 above, employers have the responsibility to accurately track and record employee hours, not

 employees. 29 U.S.C. § 211(c); 29 C.F.R. § 516.2(a)(7). Defendants produce no evidence that


                                                   14
Case 1:19-cv-00306-RBJ Document 59 Filed 08/28/20 USDC Colorado Page 15 of 22




 they possess more accurate overtime calculations than those produced by plaintiffs. Moreover,

 the Court sees no way defendants themselves could calculate overtime other than by using the

 exact records defendants keep and the exact method plaintiffs used.

        Third, defendants assert “any overtime reported by plaintiffs was not the result of time

 worked in excess of 40 hours in a workweek, but rather a simple clerical error on the part of the

 MT recording and estimating his or her time worked in a given day.” ECF No. 51 at 9. This is a

 mere unsupported allegation. Defendants have produced no evidence to suggest the hours

 recorded by plaintiffs were clerical errors instead of genuine estimates based on defendants’

 policy. Ms. Tribelhorn in fact admitted that there had never been issues or disputes regarding the

 accuracy of time reporting by an MT. ECF No. 48-1, 30:6–10. The Court thus finds there is no

 genuine dispute as to whether plaintiffs worked overtime.

        2. Whether defendants had actual or constructive knowledge of plaintiffs’ overtime

        Defendants argue that plaintiffs are not owed overtime because none of them requested to

 work overtime. ECF No. 51 at 9. They point to their Overtime Policy which states “[a]ny non-

 exempt Associate who works in excess of 40 hours in a given work week will be eligible for

 overtime pay; however prior approval for OT must be obtained.” Id.; ECF No. 51-E at 7. Both

 Ms. Tribelhorn and Ms. Vadnais confirmed that Celerity policy requires MTs to request

 permission to work overtime before working beyond forty hours in a week. ECF No. 48-1,

 45:3–23; ECF No. 48-5, 47:2–3.

        This argument raises the factual issue of whether defendants knew or should have known

 that plaintiffs were working beyond forty hours in any given week, i.e. whether defendants had

 actual or constructive knowledge of overtime. There is no dispute that plaintiffs never requested


                                                 15
Case 1:19-cv-00306-RBJ Document 59 Filed 08/28/20 USDC Colorado Page 16 of 22




 overtime before working more than forty hours per week. ECF No. 48-1, 34:11–16, 37:15–17,

 64:17–19. ECF No. 48-5, 80:25–81:1. However, failure of plaintiffs to request overtime – while

 apparently contrary to company policy -- does not absolve defendants of their obligation to

 compensate plaintiffs for overtime actually worked. “An employer who is armed with

 knowledge that an employee is working overtime cannot stand idly by and allow an employee to

 perform overtime work without proper compensation, even if the employee does not make a

 claim for the overtime compensation.” McGrath, 276 F. App’x at 801 (quoting Harvill v.

 Westward Commc’ns, 433 F.3d 428, 441 (5th Cir.2005)). That a defendant gives an employee

 instructions not to work overtime “is not a defense to a claim for overtime actually worked”

 because “[i]t has long been established that the purpose of the Fair Labor Standards Act cannot

 be frustrated by an employer’s instructions or even a contract not to work overtime.” Wirtz v.

 Bledsoe, 365 F.2d 277, 278 (10th Cir. 1966) (citing Handler v. Thrasher, 191 F.2d 120 (10th Cir.

 1951)).

           In Wirtz the Court found the employer had knowledge of the employees’ overtime

 because the hours appeared on their timesheets. Id. Similarly, here defendants had constructive

 knowledge, at minimum, of overtime hours worked by plaintiffs. Plaintiff MTs recorded their

 hours in fifteen-minute increments in defendants’ proprietary system at the direction of

 defendants. The records on which plaintiffs base their unpaid overtime allegations are kept and

 were produced by defendants. Ms. Tribelhorn admitted that she reviewed these time records for

 SUTA fee purposes and to “assess production-per-hour statistics . . . in the course of regular

 reviews.” ECF No. 48-1, 23:17–20, 26:5–9. Defendants have produced no evidence showing,

 nor have they even alleged, that they lacked access to information regarding the hours each


                                                 16
Case 1:19-cv-00306-RBJ Document 59 Filed 08/28/20 USDC Colorado Page 17 of 22




 plaintiff worked per week. The Court thus finds there is no genuine dispute as to whether

 defendants had actual or constructive knowledge of the overtime plaintiffs worked.

        3. Whether defendants failed to pay plaintiffs for overtime worked

        Defendants dispute that they failed to compensate plaintiffs for overtime. As discussed

 above, defendants have produced no evidence questioning the accuracy of plaintiffs’ calculations

 in ECF No. 48 Exhibit 9. Nor have the alleged plaintiffs’ calculations are incorrect. They

 instead argue the underlying data are estimates and thus cannot be the basis for overtime

 calculations. ECF No. 51-H at ¶¶42–44, 52f. The Court dispensed with this argument above.

 Further, defendants have offered no evidence to indicate they have paid plaintiffs for any

 overtime hours. In fact defendants offered much evidence suggesting the contrary – that

 defendants have never paid any MT overtime. ECF No. 48-1, 34:11–13; ECF No. 48-5, 80:25–

 81:1. The Court thus finds there is no genuine dispute as to whether defendants failed to pay

 plaintiffs the minimum wage during certain weeks.

        For the reasons stated above, plaintiff’s motion for summary judgment is GRANTED on

 the issue of defendants’ failure to pay plaintiffs overtime.

        D. Damages

        The FLSA provides for damages for failure to pay minimum wage or overtime. 29

 U.S.C. § 216(b) (“Any employer who violates the provisions of section 206 or section 207 of this

 title shall be liable to the employee or employees affected in the amount of their unpaid

 minimum wages, or their unpaid overtime compensation, as the case may be, and in an additional

 equal amount as liquidated damages.”). Both unpaid wages and liquidated damages are the

 norm. Koellhoffer v. Plotke-Giordani, 858 F. Supp. 2d 1181, 1192 (D. Colo. 2012) (“Ordinarily,


                                                  17
Case 1:19-cv-00306-RBJ Document 59 Filed 08/28/20 USDC Colorado Page 18 of 22




 an employer who violates the FLSA is liable for both unpaid wages and an additional equal

 amount as liquidated damages.”).

        1. Whether defendants’ omissions under the FLSA were in good faith and based on

 reasonable grounds.

        An employer who violates sections 206 or 207 of the FLSA may avoid liquidated

 damages if he shows “that the act or omission giving rise to such action was in good faith and

 that he had reasonable grounds for believing that his act or omission was not a violation. . . .” 29

 U.S.C. § 260. The burden is on the employer to prove “by plain and substantial evidence,

 subjective good faith and objective reasonableness.” Burke v. Alta Colleges, Inc., No. 11-cv-

 02990, 2014 WL 2882807, at *4 (D. Colo. June 25, 2014) (citing Reich v. S. New Eng.

 Telecomm. Corp., 121 F.3d 58, 71 (2d Cir. 1997)). Courts often look to employer reliance on

 attorneys, state personnel experts, and other advisors to determine whether an FLSA violation is

 reasonable. See e.g. Mumby v. Pure Energy Servs. (USA), Inc., 636 F.3d 1266, 1270 (10th Cir.

 2011); Pabst v. Okla. Gas & Elec. Co., 228 F.3d 1128, 1136–37 (10th Cir. 2000); Cross v. Ark.

 Forestry Comm’n, 938 F.2d 912, 917–18 (8th Cir. 1991). “An employer’s ignorance of the

 requirements of the Act does not constitute reasonable grounds for believing that his actions

 complied with the Act.” Doty, 733 F.2d at 726 (citing Marshall v. Brunner, 668 F.2d 748, 753

 (3d Cir. 1982); Barcellona v. Tiffany Eng. Pub, Inc., 597 F.2d 464, 464 (5th Cir. 1979)). An

 employer’s misunderstanding of the FLSA’s requirements is similarly not a reasonable ground.

 Crenshaw v. Quarles Drilling Corp., 798 F.2d 1345, 1351 (10th Cir. 1986), disapproved of on

 other grounds by McLaughlin v. Richland Shoe Co., 486 U.S. 128 (1988).




                                                 18
Case 1:19-cv-00306-RBJ Document 59 Filed 08/28/20 USDC Colorado Page 19 of 22




        Plaintiffs dispute whether defendants’ violations were in good faith and based on

 reasonable grounds. Plaintiffs assert that defendants neither argue nor provide evidence that they

 took any steps to understand or comply with the FLSA. ECF No. 55 at 8. Defendants assert that

 they use national industry payment standards, they have never had an FLSA complaint, they

 maintain a written overtime policy, and that MTs read and acknowledged the overtime policy.

 ECF No. 51 at 11.

        The Court finds little in the record that bears on whether defendants’ violations were in

 good faith or based on reasonable grounds. My impression is that defendants’ actions were taken

 in good faith, and for present purposes I will assume, without deciding, that they were.

 However, I find that it is beyond genuine dispute that defendants’ failure to pay the minimum

 wage and overtime was not objectively reasonable. As noted, ignorance of the law is not an

 excuse. Moreover, it appears defendants were at least nominally aware of FLSA requirements.

 Celerity’s Overtime Policy states its purpose is to conform with the FLSA. ECF No. 48-8. In

 her deposition Ms. Tribelhorn states that industry standards for line payment should be sufficient

 for MTs to earn above the federal minimum wage. ECF No. 48-1, 50:10–18. However,

 defendants also make clear they have never attempted to calculate hourly wages or overtime for

 FLSA purposes. They reiterate multiple times that MT hours data have only ever been collected

 for compliance with SUTA fees, not FLSA. ECF No. 51-H at ¶¶40, 42–44; ECF No. 48-1,

 23:13–24.

        This Court does not doubt that defendants have never received an FLSA complaint in the

 past. Nor does the Court doubt that defendants care deeply about their employees as they

 indicate. ECF No. 51-H at ¶52g. Indeed, the Court can understand how for many MTs, the


                                                 19
Case 1:19-cv-00306-RBJ Document 59 Filed 08/28/20 USDC Colorado Page 20 of 22




 opportunity to work at home and at their own pace could be sufficiently rewarding for lifestyle

 reasons that the rate of pay or the concept of overtime would not be of concern to them.

 However, I conclude that plaintiffs are entitled to liquidated damages as a matter of law.

 Plaintiff’s motion for summary judgment is GRANTED on the issue of liquidated damages.

        2. Whether defendants’ violations were willful

        The FLSA typically has a two-year statute of limitations. 29 U.S.C. § 255(a). If an

 employer’s violation is willful, however, the statute of limitations is three years. Id. The

 question of whether an FLSA violation is willful is a mixed question of law and fact. Reich v.

 Monfort, Inc., 144 F.3d 1329, 1334 (10th Cir. 1998). The standard is whether an employer

 “knew or showed reckless disregard for the matter of whether its conduct was prohibited by the

 [FLSA].” Id. (quoting McLaughlin, 486 U.S. at 133 (internal citations omitted)). “Reckless

 disregard can be shown through ‘action entailing an unjustifiably high risk of harm that is either

 known or so obvious that it should be known.’” Mumby, 636 F.3d at 1270 (quoting Safeco Ins.

 Co. of Am. v. Burr, 551 U.S. 47, 68 (2007). The court’s focus is on “the employer’s diligence in

 the face of a statutory obligation, not on the employer's mere knowledge of relevant law.”

 Mumby, 636 F.3d at 1270.

        The parties dispute whether defendants’ FLSA violations were willful. Plaintiffs argue

 that defendants did nothing to ensure plaintiffs’ compensation complied with the FLSA. ECF

 No. 48 at 16. They also argue defendants had no guidelines in place to ensure compliance. ECF

 No. 55 at 9. Defendants counter that there is no evidence they ever knew of any FLSA violation

 prior to this lawsuit. ECF No. 48 at 10. Further, since Celerity’s inception in 2008 neither

 Celerity nor Ms. Tribelhorn have ever received a complaint about minimum wage, overtime, or


                                                 20
Case 1:19-cv-00306-RBJ Document 59 Filed 08/28/20 USDC Colorado Page 21 of 22




 other FLSA requirements prior to Mr. Boyer’s complaint on his resignation date. ECF No. 51-H

 at ¶¶45, 52b.

        Viewing the evidence in the light most favorable to defendants, a reasonable jury could

 find that defendants neither knew nor showed reckless disregard for possible FLSA violations. It

 seems likely that Celerity had operated for twelve years, and Ms. Tribelhorn for much longer,

 without any knowledge that their line pay rate approach might lead to FLSA violations.

 Defendants made efforts to pay employees according to industry standards that suggested MTs

 would make at least minimum wage depending on their transcription speed. Celerity maintained

 an overtime policy that all MTs acknowledged when signing their contracts, and no MT had ever

 exercised the policy by requesting overtime. Though this evidence does not excuse defendants’

 violations, it does suggest defendants had no intention to violate the FLSA or even knew their

 actions could lead to FLSA violations.

        The Court doubts that a jury will find willfulness in this case. However, the Court’s only

 role is to determine whether there is a genuine dispute about it. The Court thus finds that there is

 a genuine dispute as to whether defendants’ FLSA violations were willful, and therefore,

 plantiffs’ motion for summary judgment is DENIED on the issue of the applicable statute of

 limitations.

        3. Damages amount

        The parties dispute the amount of damages owed to plaintiffs. Plaintiffs argue they are

 owed unpaid wages and liquidated damages based on a three-year statute of limitations, totaling

 $100,133.94. ECF No. 48 at 17. Defendants deny owing any damages. Because the Court finds

 there is a genuine dispute of material fact regarding the applicable statute of limitations, the


                                                  21
Case 1:19-cv-00306-RBJ Document 59 Filed 08/28/20 USDC Colorado Page 22 of 22




 damages amount cannot be resolved at this time. Plaintiff’s motion for summary judgment is

 thus DENIED on the issue of damages.

                                            ORDER

        Plaintiff’s motion for summary judgment, ECF No. 48, is GRANTED in part and

 DENIED in part. The Court enters summary judgment for plaintiffs on the issues of defendants’

 failure to pay minimum wage, defendants’ failure to pay overtime, and liquidated damages.

 Summary judgment is denied with respect to whether defendants’ violations were willful and the

 amount of damages owed.

        DATED this 28th day of August, 2020.


                                                    BY THE COURT:




                                                    ___________________________________
                                                    R. Brooke Jackson
                                                    United States District Judge




                                               22
